﻿I am happy to greet you on behalf of the Haitian people, whose hearts beat in time with liberty, pride and dignity: the liberty we have conquered, the pride we have rediscovered and the dignity we have restored. From a distance may be glimpsed the smiles of a people happy to greet you in the manner of "lavalas". From a distance may be heard the voice of the Haitian nation happy to be part of the United Nations, happy to be present at the United Nations.
As the echo of this multitude of Haitian voices resounds, I wish to extend to Mr. Shihabi my warmest congratulation on his election to the presidency of the General Assembly at its forty-sixth session. His exceptional qualities and his vast experience in dealing with international problems have undoubtedly rekindled hope.
I should like to take this opportunity to express our gratitude to his predecessor, Mr. Guido De Marco, who conducted the proceedings of the General Assembly at its forty-fifth session so wisely and with such competence.
I want also to pay a warn tribute to the Secretary-General, Mr. Javier Peres de Cuellar, for his courage and patience. His mandate, unfortunately, will expire in the next few months. Without the slightest doubt, he has, with skill and farsightedness, put into effect the prescriptions laid down for the international community in the Charter of the United Nations. To a very large extent, the United Nations is in his debt for the restoration of confidence that it is enjoying today. We shall long remember this representative of Latin American diplomacy.
To my dear Latin American friends and companions I extend a fraternal greeting. As you know, we share the experience of struggle - struggle against the enslavement of man by man, struggle for the advent of an era of peace and the total liberation of the Latin American continent and the whole world.
With our comrades, friends, brothers and sisters we were united yesterday, and we are still united, for certainly, with democracy, victory will be ours. Together, we shall prevail.
The vibration of these linguistic chorda encourages me to add just a few notes to this symphony of languages. I am sure that Anglophones are delighted to hear a Haitian voice saying hello. Here we are on the way to democracy, fighting against all kinds of injustice and exploitation. The world, of course, will be better. Let's go. Up with the poor. Up with Haiti and Haitians living in the United States of America, building solidarity for the kingdom of justice, respect and dignity. To arrive at this stage of life in the history of Haiti, friends and organisations within the international community provide great solidarity to the Haitian people. For that solidarity, we express our gratitude to all. For the solidarity, we shall remain grateful to the Organisation that helped, and continues to help, Haitian people. For decades, Haitians have been refugees around the world. To the countries that have received us we say, "Thanks". To the countries that have mistreated us we say, "Look, brothers, we are Haitians, and we are proud to be Haitians. He love Haiti, and we are proud to love Haiti. We are citizens of the world, and we are proud to be citizens of the world." To those who have received us with respect and dignity we say once again, "Thanks". 
Many of our African and Arab brothers, of course, speak English. But this does not mean that we cannot have recourse to the lingala language to greet all Africans. I greet all Africans. Solidarity between Africa and Haiti. Let us renew the links with Africa and return to our roots of solidarity, hand in hand. I love Africa and invite Africans to come to Haiti. I love Africa. I wish also to have recourse to Arabic to speak to our Arab sisters and brothers. 
How are you doing? I am very happy. Blessed be the name of the Lord. Peace be among you. For peace in the Middle East my heart opens to the Jews with these words of peace: Peace be with you. Blessed be God. I lived for three years in Israel and learned your language, and today I am happy to say to you on behalf of my people, "Peace to all of you". We now have the opportunity, together, to do many good things. However, we do not have the time today to mention them all. The time will come. Blessed be God. How can we turn our eyes towards Germany and Italy without saying: Good afternoon. How are you? Together we are strong. We have many things to do, and of course we shall travel towards democracy.
Already I hear the voice of eloquent silence asking me "What about Italy?"
Let there sound an Italian note. Here it is - better late than never. It would have been difficult for me to forget my friends, especially when I think that at this very time many of them are working for peace. We have said over and over again to everyone, and today we way again, that to speak of peace is to speak of the people. That is why we are happy to be among you. Let representatives guess which language is now going to make its entry into the United nations. Yes, it is Creole of course. Yes, we are on our way, together with all peoples of all the United Nations, towards a better tomorrow.
Indeed, this decade has begun with events that can shape the future of mankind and of course give rise to hopes and questions. The forty-sixth session of the General Assembly crystallises, in our view, a period of profound reflection for the international community. Unlike previous periods, this session is taking place at a time when profound upheavals are appreciably changing the geopolitical axes of our planet. The dialectic of a bipolar policy is prompting the international community to wonder who is to accede to the seat of the Union of Soviet Socialist Republics in the General Assembly and the Security Council of the United Nations? What about democracy at the global level?
We are talking about the future of the geopolitical axes, which should never be allowed to develop into totalitarian and absolute power. At a time when the international community is concerned with changes in the geopolitical axes of the planet, let us turn to our dear Haiti, the rebellious, faithful daughter, a rebel against all imperialist dictates but faithful to all democratic prescriptions.
I should like to speak of ten milestones that line our way; we could call them the ten democratic commandments that arise from our democratic praxis. Our message will be confined to the democratic arena, where the ten democratic commands stand up in a straight line. The first milestone, or the first democratic commandment, is liberty or death. As you know, Haiti was one of the first beacons of liberty in the Western Hemisphere. In 1791, we gave the world its first slave revolution, which enabled hundreds of thousands of blacks to throw off the yoke of repression. The leaders of this victorious revolution helped to finance the liberation crusade of Simon Bolivar in South America. It was in Haiti chat slavery was first abolished, taking a giant stride towards human freedom. From the Haitian revolution grew the roots of the declaration of human rights. The Haiti of Boukmann, Dessalines and Toussaint Louverture was and remains the first black republic in the world.
Like a star of liberty, Haiti shines in the eyes of all. Throughout our history, often glorious, sometimes troubled, we have always recalled with pride the unprecedented exploits of our ancestors The cries of liberty or death, liberty or death, far from being stifled in a sterile past, ring out continually in the heart of a people that has become, forever, a free nation.
All throughout our march towards 1991, in spite of our contribution to the free world, Haiti has not been able to open all the doors of the international community. The colonists of those days and their allies were afraid of freedom, as were our leaders and the traditional oligarchy. White colonists, black colonists - we had to throw off the yoke of black dictators and their international allies.
Happily, in 1986, to the surprise of the entire world, the Haitian people overthrew a dictatorial regime of 30 years' standing. This was the beginning of the end of a dictatorship which has left indelible scars. But the more we recall these scars, the louder we cry; liberty or death, liberty or death.
The second milestone, or democratic commandment, is democracy or death. After having thrown out the repressive, corrupt regime of the Duvaliers on 7 February 1986, the people of Charlemagne Peralte had only one choice: to establish, once and for all, a democratic regime in Haiti. Hence, liberty or death is equivalent to democracy or death. We therefore struggled relentlessly for the attainment of our rights against minority groups that held a monopoly on power after 1986. A relentless struggle and a legitimate one, since those in power did nothing to change the nature of the State, which for such a long time created conditions for maintaining the status quo and the functioning of the machinery of exploitation and repression.
Finally, on 16 December 1990, thanks to the valour of the Haitian people and thanks to your contribution, for the first time we held free, fair and democratic elections. Honour to the Haitian masses. Glory to our ancestors, who thwarted colonialism at the beginning of the 19th century. Hail to the international community and hail to the United Nations!
This is indeed an important first in history. For once, for the first time, a people with an ingenious tactical movement brought about a revolution by the ballot box. The election of the President of the Republic by a majority of more than 70 per cent on the first ballot symbolises the victory of the people, the power of the people and the demands of the people. These free, fair and democratic elections are ultimately the result of our own political strategy, that is to say, the historic upsurge of "lavalas". We fought in the manner of "lavalas", we won in the manner of "lavalas" and we are advancing in the manner of "lavalas".
In union there is strength, this is our motto. With the fork of division one cannot drink the soup of elections; with the fork of division, one cannot drink the soup of democracy. In a way, the "lavalas" strategy is akin to the thoughts of the Pope, who, in his "Centesimus Annus" encyclical, suggested that events in Eastern Europe and the Soviet Union were paving the way for the reaffirmation of the "positive character of an authentic theology of the total liberation of Ban". In Haiti, this theological approach cannot be confined to a simple analysis of reality; it is meant to be, rather, a method of thought and action in the school of the poor, a privileged elite of the revelation of God, the historical subject of this struggle for the total liberation of man.
It is on the basis of the experience of the poor that we base the teachings of the democratic praxis, fuelled and illuminated, o£ course, by the theology of freedom. The dialectic to be established between the theology of freedom and the politics of freedom necessarily phases through the life and experiences of the poor.
When Jean-Paul Sartre criticised Hegel he noted that the latter had overlooked the fact that a void is devoid of something, and that liberation theologians can state that the void of poverty is an avid void, and not devoid of what is essential. Avid of liberation. Its void entails a legitimate expectation whose essence dwells within the spirit of the poor. It lives by giving life to democracy. We, who are elected democratically, must be faithful to its rights.
I turn now to the third milestone of democracy: fidelity to human rights. If a man has duties, he certainly also has rights, rights to be respected and rights to respect, rights to guarantee that ultimately a State ruled by law will emerge.
The Universal Declaration of Human Rights is and must remain sacred. It is our heavy responsibility to observe the Constitution faithfully to guarantee our inalienable rights to life, liberty and the pursuit of happiness, in keeping with our Act of Independence of 1804 and the- 1948 Universal Declaration of Human Rights.
There must be respect for the Constitution, in order to build a socially just, economically free and politically independent Haitian nation.
There must be respect for the Constitution in order to establish ideological pluralism and political diversity, to strengthen national unity, to eliminate the differences between towns and rural areas, to ensure the separation and the harmonious allocation of executive, judiciary and parliamentary powers; so as to establish a government based on fundamental freedoms and respect for human rights, a national dialogue, and the participation of the population as a whole in major decisions touching upon national life through an effective decentralization.
The fourth milestone or fourth commandment of democracy is the right to eat and the right to work. It goes without saying that the right to eat is an integral part of human rights. The existence of a person who is hungry because he is exploded indicts both the oppressor and the authorities who are responsible for enforcing respect for the inalienable and indefeasible right to life. In Haiti, victims of international exploitation have difficulty getting enough to eat because they themselves are being ground by the axes of international exploitation. In the arms race, the nations of the world are devoting to it more than $500 billion b year, or $1.4 billion every day. Only 15 days of such expenditure could eradicate hunger from the planet for many years.
The tragedy of hunger arises not out of lack of food but out of a lack of social justice. Work, more work, always work - this is what man needs if he is to earn his bread by the sweat of his brow. It has been noted that if the amount being spent on building a B-l bomber were to be spent on constructing dwellings, 70,000 jobs would be created.
How can we justify the fact that 71 per cent of Haitian farmers cultivate only a small square of land, less than 1.2 hectares? How can we justify the fact that 30 per cent of the wealthiest landowners in our country own more than two thirds of the arable land?
We must rise above the age-old indifference of the dominant political and economic sectors and demand respect for the right to food and the right to work. The hunger of one man is the hunger of all men. Everyone must work to achieve a labouring civilization in which the roots of hunger will be eradicated. The hunger of one man is the hunger of all men.
We must go beyond verbiage and explore some of the factual pathways that have been traversed since 7 February 1991. On 7 February 1991 the "lavalas" government began to bring order to the administration. State resources have increased appreciably. In the last four months of the prior government, fiscal and customs revenues stood at a monthly average of
86.8 million gourdes, in contrast to an average of 122.9 million for the first four months of our "lavalas" government, with a clear upward trend - 137.6 million in the month of June. As for expenditures, in November 1990 the former government spent 164.7 million gourdes; in June 1991, the "lavalas" government spent only 86 million. Thus, for the first time in a long time, public funds showed a surplus of 41 million gourdes.
An increase in food production is a necessity. In order to achieve this, we are going to implement the agrarian reform set forth in article 248 of the Constitution and provide peasants with the wherewithal for production. The participation of the private sector is essential for the creation of highly labour-intensive businesses. Whereas in the past illegal practices made it possible for some sectors to plunder the country to the detriment of the vast majority of the population, our "lavalas" government is ensuring respect for the rights of all: the right to invest in accordance with the provisions of the Constitution; the right to work for human and economic growth. To our dear friends and investors abroad, Haiti here and now extends a most cordial and heartfelt welcome.
The fifth milestone of the democratic commandment is the right to demand our due. In the past five years the Haitian people have made an outstanding and remarkable contribution to the democratic struggle that is being waged throughout the world. As the democratic tide surged in - in Eastern Europe, in Asia, in the Middle East, South Africa and Central and South America - we in Haiti witnessed an avalanche of democracy we have called "lavalas". No democratic nation can exist in isolation without geopolitical, diplomatic, economic and international ties.
Today, we see our right to demand our due as part of this network of relationships, in which we can on the one hand recognise the fruits of a rich but impoverished past and on the other discern the fruits of an exploited but hopeful present, thanks to the opportunity we now have to combine a colonised past with a democratic present.
Heraclitus of Ephesus rightly said: "Awakened men have but one world, but men asleep have each their own." Awakened men and women of Haiti, our world is a world of justice, justice for all, justice for us Haitians, who have all too often been the victims of social injustice.
If we scan the horizon of this world of justice, we wonder how long the impoverished will be forced to cry out, with Democritus: "We seek the good and do not find it; we find evil without seeking it." In the belief that mens agitat molem - mind can move matter - our policy will continue to be attentive to the masses, who are calling for the respect and dignity due them. The same applies for the treatment inflicted upon so many of our Haitian brothers and sisters who live in foreign lands.
The sixth democratic milestone or commandment is: self-defence in the diaspora - the so-called tenth department. Hunted and harassed until 1991 by the blind brutality of the repressive machine, or by the structures of exploitation fashioned into an anti-democratic system, our Haitian sisters and brothers have not always experienced the joy of finding a promised land.
They were considered to be illegal because the torturers would not give their victims properly signed certificates of torture; they were considered to be illegal because they had to travel as boat people or without legal identity papers. Rut they made a large contribution to the economic prosperity of bosses who preferred malleable and freely exploitable human labour.
What can we say about our sisters and brothers imprisoned in Krome, end elsewhere? Is it not time, in the name of democracy, to study their cases and turn their suffering into rejoicing? With a view to encouraging the authorities concerned to take the appropriate steps to bring about this long-awaited rejoicing, we in the Haitian Government are constantly fighting against fraudulent practices and the procurement of false visas on Haitian territory.
As we address the forty-sixth session of the General Assembly, we are expressing ourselves in these terms for the sake of the well-being of our community. We feel bound to denounce and condemn before the whole of mankind the flagrant violation of the rights of Haitians living in the Dominican Republic. While we recognize the sovereignty of the Dominican Republic, we must firmly denounce and condemn this violation of human rights.
Haiti and the Dominican Republic are the two wings of a single bird, two nations which share the beautiful island of Hispaniola. Echoing the cries of all the victims whose rights are denied them, and in keeping with our commitment to respect human rights, despite the social problems and financial difficulties caused by this forced repatriation, we intend to show respect for both wings of the bird. This is attested to by the welcome that Haiti gives all those men and women who cross our border, be they Haitians or Dominicans. In solidarity with disadvantaged minorities, we call for reparation, as much for Dominican citizens by birth but of Haitian origin as for Haitian citizens who have fallen victim to this repatriation.
Its not a matter of weeping when one realises what is happening in the Dominican Republic; it is a matter of defending human rights, in the name of the Haitian people, in the name of all men who are really men and all women who are really women throughout the world. Therefore, we Haitians are working together with our Dominican brothers and sisters to be able to live in communion, with a continuing dialogue.
That is why, together with Dominican men and women who do not agree with this flouting of human rights, we Haitian men and women, we the entire Haitian people, declare to the world that we demand reparation.
We shall always walk side by side with the Dominican people as brothers and sisters, in order to live in peace, but a man worthy of the name can never bow his head when human rights are trampled upon as they now are in the case of Haitians born in the Dominican Republic or in Haiti, Haitians of Dominican origin, or Dominicans of Haitian origin. It is regrettable that the question of colour comes into play even when Dominicans are involved.
Arrested and expelled into Haitian territory, they generally have no homes, familial or employment. Conservative estimates place the number of repatriated persons at more than 50,000 already. In the hope that the international agencies concerned will assist us to ensure respect for fundamental human rights, we here and now solemnly proclaim with pride and dignity that never again shall our Haitian sisters and brothers be sold so that their blood may be converted into bitter sugar. Blood in bitter sugar is unacceptable - and the unacceptable shall not be accepted.
I hope that my Dominican brothers and sisters will always walk side by side with us in dialogue so that together we may protect the rights of all Dominicans and Haitians. I say to my Dominican brothers, whom I love so much: let us go forward together to build a world of peace.
The seventh democratic milestone or commandment is: No to violence, yes to "lavalas". Is an unarmed political revolution possible in 19917 Yes. Incredible, but true. This is "lavalas" teachings the tactical and strategic convergence of democratic forces brandishes the weapon of unity to combat that of violence. A stunning victory, a historic surprise! In the schools of the poor, the teaching of active non-violence and of unity is triumphing over institutionalized violence. 1804 was the date of our first independence, but 1991 marks the beginning of the era of our second independence.
Is there any democratic nation that is capable of remaining indifferent to this victory of non-violence precisely where structures of economic violence still exist? Is it legitimate to try the patience of the victims of economic violence? There is no policy apart from relationships of strength, but there Is also no economy apart from relationships of interest.
Because of the restoration of peace, the capital of non-violence that the Haitian masses have invested is yielding considerable economic interest. A simple psycho-social analysis is very eloquent. For the more social ego is attacked by oligarchic sclerosis, the healthier it becomes, psychologically, politically and economically. The teaching of non-violence should arouse a collective awareness of our land of non-violence. Ours is a land of non-violence, where 85 per cent of the population is still crushed by economic violence, is still illiterate - but is not stupid. Making these victims literate requires help from the true friends of Haiti - not simply friends, but true friends. You who are our true friends, work with us not as observers but as performers, as citizens of the world. We hope we can count on your cooperation in our literacy campaign. Any cooperation at this level attests to a determination to combat economic violence by active non-violence. Where the guns of violence sound, let the sun of non-violence shine in the "lavalas" spirit.
The eighth democratic milestone or commandment is: faithfulness to the human being - the ultimate wealth. To speak of the human being as the ultimate wealth may perhaps suggest that one is disregarding gold, oil and dollars. Far from it. There is wealth and wealth. According to certain experts, if the hydro-electric potential of the United States were to be fully exploited, it could provide more energy than all the oil consumed in the world.
All these riches should he placed at the service of mankind - the axis of the "lavalas" policy. We are ready to demonstrate our faithfulness to that approach by embracing anything that can promote the full development of the human being. Thus the harmonious links that we have already established with the Caribbean Community (CARICOM) are part of the framework of Caribbean solidarity, with a view to more effectively fostering human well-being.
We are also working to expand South-South relations, between us and our neighbours in Latin America. It goes without saying that South-South relationships are not the only important relationships for Haiti. For we share a political heritage with the United States, whose independence reminds us of the Haitian pioneers who fought and died precisely for the same independence. France, with which we also share a political heritage, the United States and other countries of North America, and the countries of Europe, of the Middle East, of Africa and of other parts of the world form a part, together with us, of the interdependent network of nations throughout the world.
We patriotically hail the Haitian men and women living in Cuba, and we also hail Cuba and the Cuban people, to whom we address our wishes for peace and democratic growth. We address the same good wishes for peace and democratic growth to the Middle East and South Africa. In recent years the United Nations, under the guidance of Mr. Javier Peres de Cuellar, has demonstrated that, given the means, it can be effective in settling conflicts. This is attested to by the cessation of hostilities between Iran and Iraq, the independence of Namibia and the dawning of a solution to the question of Western Sahara. Further proof of this is the way in which the United Nations, in accordance with its Charter, reacted when one of the States Members of the Organisation fell victim to such cruel aggression on 2 August 1990 at the hands of Iraq. The manner in which the conflict was handled raised some legitimate reservations, but the role of the United Nations was never challenged. Nevertheless, the Gulf crisis has given rise to a number of still unanswered questions.
We all know that, in spite of the efforts of the United Nations, there are still parts of the world where divergent interests and lack of understanding between peoples continue to cause conflicts between States and within them. Despite the victories of the people of Azania over the juridical apparatus of the apartheid system, we are far from reaching the peak - that is, democracy.
Out of our sense of unity with the black people of Africa, who should enjoy all the rights recognised in the Universal Declaration of Human Rights, we take this opportunity to appeal to the international community and, above all, the industrialised countries not to lift the comprehensive sanctions decreed against the Pretoria regime at this early stage. In its diametrical opposition to apartheid, the Republic of Haiti is struggling to ensure that the black majority of South Africa enjoys its rights to the full in a multiracial and democratic society. Bravo Mandela! Honour to Mandela!
If the memory of Mandela evokes such applause as I am hearing now, applause is surely due the memory of another truly great man - Martin Luther King.
The Haitian Government has noted with satisfaction the cease-fire recently arrived at between the parties in conflict in Western Sahara. We reaffirm our support for the process now under way.
The suffering of a single individual is the suffering of mankind. Our policy aims at providing, day after day, eloquent testimony to our faithfulness to man.
The ninth democratic milestone or commandment 1st faithfulness to our culture. The "lavalas" praxis intertwines cultural links at the very heart of the political universe. Resistance to cultural alienation guarantees the psychological health of the democratic fabric. For any cultural suicide leads to the devitalisation of the social body and cannot but threaten the democratic cells of the body.
To live, and live to the full, is also to draw nourishment from the source of one's culture. To live to the full is to send one's roots deep down to the source of one's culture.

This embraces the totality of the life of a people. What is involved here is a depth of being that must be delved and explored, and by this being we mean a fabric of relationships, pluri-dimensional relationships. Defining man not as an end but as a bridge, Friedrich Nietzsche places him - whether we like it or not - at the crossing point of the process of acculturation and inculturation. What is involved is a transmission of cultural seed which may give life to the being or wound it in its very essence.
The germs of pathologic culpability transmitted by contact between so-called dominant and dominated cultures can only be damaging to any democratic growth. The "lavalas" praxis seeks to give our cultural identity its true value. Any in-depth change can be achieved democratically only if indigenous values are interweaved in a particular social-cultural tissue.
This faithfulness to the culture of mankind prompts us to share the concerns of the, Kurdish people, the Palestinian people, the Jewish people, the peoples of Iraq - all cherishing the roots of their beings.
In this context of respect and peace, the Republic of Haiti warmly welcomes the accession of the two Koreas to the family of the United Nations.
Fidelity to our culture prompts us to sharpen our critical senses in order to protect our culture's health against certain evils such as illicit trafficking in narcotic drugs. The Haitian Government wishes to recall that effective work to combat the production of drugs also involves greater assistance to Latin American countries.
As far as drug trafficking itself is concerned, it is important to recall that it is generated and fuelled by the demand that comes from the North. Thus, at all cost, stimuli to production from the consumers of the industrialised countries must be eliminated. Concerted action between the States of the North and those of the South, with the assistance of the United Nations, would make it possible more effectively to combat this evil of drugs in its devastating effects on men and women.
The tenth - and last - landmark, or tenth democratic commandment: all around the tablet
Yes, all around the democratic table. Not a minority on the table Nor a majority under the table But all around the democratic table.
We are faced with an historic encounter as we approach 1992. It is an historic encounter on the eve of the 500th anniversary of the evangelisation and of the struggle of the Haitian people to survive and to retain its dignity and identity. As we approach this 500th anniversary of resistance, both qualitative and quantitative, we can speak of a meeting around the table. This is in truth a real challenge facing us at the threshold of the third millennium.
Brothers and sisters of Jamaica, Barbados, Trinidad, Cuba, Dominica, Guadeloupe, Martinique and so on, our past in the struggle against colonialism leads us inevitably to establish stronger and deeper links throughout our progress towards the Democratic Table.
A new social contract at the Caribbean, Latin American and international levels is necessary so that we may all one day meet around the Democratic Table.
Since 16 December 1990, the date of elections held under the lofty sponsorship of the United Nations, we in Haiti have been moving towards that meeting-place.

If we are all to get there, it is time that indebtedness cease to affect a net transfer of resources from our impoverished countries to the rich countries. In fact, between 1983 and 1988, the net transfer of resources to the so-called developed countries amounted to $115 billion. For one year alone, 1989, that transfer amounted to approximately $60 billion - financial resources the countries of the South desperately need for growth,
I hope that the Fourth Decade will yield positive results in the context of the new international order that is to be established. At this close of the twentieth century, the Republic of Haiti renounces absolute power, embraces participative democracy and sings the hymn of liberty, pride and dignity - liberty won; pride regained; dignity reborn. At this close of the twentieth century, the Republic of Haiti has the honour to hail the unity of nations: the United Nations for a united world; the United Nations through united peoples.
As for the Haitian people, we once again hail its heroic courage, crying out tirelessly and in the spirit of "lavalas":
It is better to perish with the people than to succeed without the people. But with the people there can be no defeat. So victory is ours. In the same vein: we believe in Man; where a Man is exploited, call on us. To your call we will respond "yes", 77 times "yes". To exploitation we will answer "no", 77 times "no". To defend human rights, such is the mission of the United Nations. We believe in peace; where war rages, call on us. To your call, we will answer "yes", 77 times "yes". To war we will answer "no", 77 times "no". Guaranteeing peace, such is the mission of the United Nations.
We believe in the brotherhood of peoples. Wherever people turn away from each other, call on us. To your call we shall answer "yes", 77 times "yes". To rejection we shall answer "no", 77 times "no". To be a place for dialogue: that is the mission of the United Nations.
We believe in the Haitian people. Wherever they are struggling tirelessly in the "lavalas" spirit, we shall be; we shall always be there. It is better to perish with the people than to succeed without the people.
With the echo of this creed resounding in our ears, by way of conclusion let the echo of the democratic creed also resound. We believe in these ten democratic commandments. We believe in this democratic policy. We believe in that meeting where there will be no minority on the table and no majority under the table, but where everyone will be seated around the democratic table. So be it in the name of the people, of its sons and of its Holy Spirit. Amen.
United we are strong. United in the Caribbean we are a Power. United in the world we are a power for peace, justice, love and freedom.
Have we the right to speak here? If we have, let us say it together so that the echo can be heard in Haiti.
